—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered April 15, 1996, convicting him of robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying the defendant’s request to recall the complainant for cross-examination concerning statements made at a hearing which was aborted upon the defendant’s insistence, because he questioned the reliability of the interpreter (see, People v Hults, 76 NY2d 190, 198; People v Perez, 135 AD2d 665; People v Perez, 128 Misc 2d 31).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, People v Ladd, 89 NY2d 893; People v Spero, 172 AD2d 782; People v York, 133 AD2d 130). Copertino, J. P., Joy, Krausman and Goldstein, JJ., concur.